Clinton, J.
Defendant pled guilty to a charge of robbery and was sentenced to the Nebraska Penal and Correctional complex for a term of 3 years, the minimum statutory sentence for the crime of robbery. § 28-414, R. R. S. 1943. On this appeal he argues he should have been sentenced to a term of probation instead of imprisonment. His position is founded upon his age, his employment history, and the claimed absence of a significant prior criminal record.
At the time of sentencing the defendant was almost 18 years of age. He was employed at that time and apparently had been a considerable part of the time since dropping out of high school in the 10th grade. His prior criminal record was a conviction as a juvenile for carrying a concealed weapon in 1971. For that offense he received a 6-month sentence of probation. We note that the carrying of a concealed weapon is a felony. § 28-1001, R. R. S. 1943. Whether the instant robbery was accomplished by the means of a weapon is uncertain. Defendant at least led the person he robbed to believe that he had a weapon.
*200We cannot say that the trial court abused its discretion in imposing the minimum sentence.
Affirmed.